Citation Nr: 1735074	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to include migraines.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to a compensable rating for pseudofolliculitis barbae.

5.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disability to include insomnia.

6.  Entitlement to an earlier effective date prior to September 27, 2012, for the grant of service connection for an acquired psychiatric disability to include insomnia.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from January 2000 to June 2002 and dishonorable active service (for VA purposes) from June 2002 to April 2005.

In April 2013, the Department of Veterans Affairs (VA) determined that eligibility for VA purposes could only be established based on the Veteran's period of service between January 2000 and April 2002.

In April 2017, the Veteran's representation submitted a Motion for Withdrawal in accordance with 38 C.F.R. § 20.608.  In May 2017, the Board subsequently granted this motion and notification was sent to the Veteran and the previous representation.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2013, April 2015, and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee and Roanoke, Virginia.  This matter was previously before the Board in May 2016 when it was remanded for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches are not related to his military service.
2.  The Veteran does not have IBS related to his military service.

3.  The Veteran's bilateral ankle disability is not related to his military service.

4.  The Veteran's pseudofolliculitis barbae affects less than 5 percent of his body.

5.  The Veteran's PTSD is characterized by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6.  The Veteran's claim for service connection for an acquired psychiatric disability was received on September 27, 2012. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to include migraines, have not been met. 38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for IBS have not been met. 38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a bilateral ankle disability have not been met. 38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2016). 

5.  The criteria for a rating in excess of 30 percent for an acquired psychiatric disability have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.125, Diagnostic Code 9411 (2016). 

6.  The criteria for entitlement to an effective date earlier than September 27, 2012, for the grant of service connection for an acquired psychiatric disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Compliance with Prior Board Remand

The Board observes that this case was previously remanded by the Board in May 2016.  The purpose of the remand was for further development.  Upon remand, the Veteran underwent VA examinations for the disabilities on appeal.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Headaches

The Veteran contends that his current headache disability is a result of his military service.  In October 2000, while in service, the Veteran complained of headaches.  Post-service, in 2006, the Veteran stated that he started to begin having headaches and as such, his VA treatment records dictate complaints of headaches.

In August 2016, the Veteran underwent a VA headache examination.  In September 2016, an addendum opinion was provided after the August 2016 VA examination was found to be inadequate because it failed to discuss the Veteran's complaint of a headache in service as well as the Veteran's headache complaints made in his VA medical records.  

The September 2016 VA examiner opined that the Veteran's headaches were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's complaints of headaches in service do not constitute a chronic headache condition.  The examiner stated that although the Veteran complained of headaches in an October 2000 service treatment record, this appears to have been a symptom among a constellation of symptoms attributable to an acute viral illness.  Therefore, this record does not constitute a chronic headache condition.  Additionally, the examiner noted that the Veteran admitted that his headaches did not begin until after he was discharged from the military and the Veteran's medical records do not show any complaints of a chronic headache condition.  In fact, throughout the Veteran's medical records he denied any chronic headache condition.

Finally, the examiner indicated that the April 2015 annotation of headache in the Veteran's VA treatment records is attributable to an acute caffeine withdrawal headache related to cessation of chronic caffeine consumption.  Thereby, the Veteran's headaches do not meet the diagnostic criteria of a chronic headache condition.

In comparing the weight of the available evidence, the Board lends greater probative value to the September 2016 VA examiner's opinion.  To that end, a medical opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").   The only competent evidence is the VA examiner's definitive nexus opinion which is supported by detailed rationale that clearly assessed the nature of the Veteran's symptoms and accounted for his complete medical history, including the Veteran's in-service notation of headaches. 

In making this determination, the Board does not disregard the Veteran's contention that a nexus exists between his current disability and his service.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Board lends significantly greater probative value to the medical evidence of record, which establishes no etiological relationship between the Veteran's current disability and service provided by a medical professional.

Therefore, service connection is not warranted for a headache disability as the evidence does not show a chronic headache condition or a positive nexus between the Veteran's headaches and his military service.


IBS

The Veteran contends that his IBS is a result of his military service.  The Veteran's service treatment records note diarrhea in October 2000.  However, the remainder of the Veteran's service treatment records do not show any related conditions, or symptoms of such conditions.

The Veteran underwent a VA intestinal conditions examination in August 2016.  The examiner reported heartburn when eating spicy foods but no history of gastroesophageal reflux disease (GERD).  The Veteran reported diarrhea during the summer months of 2015.  However, the Veteran has neither sought nor received any medical evaluation or treatment for any bowel related-condition.  Additionally, the examiner noted that the Veteran has never been diagnosed with IBS and the symptoms he describes do not meet the Manning or Rome criteria for the diagnosis of IBS.  Therefore, service connection is not warranted for IBS as the Veteran does not have the contended IBS condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Degmetich, 104 F.3d at 1332.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has IBS, the Board finds that the Veteran is not entitled to service connection.

The Board notes that the Veteran is not competent with regard to any assertions as to a diagnosis of IBS.  As noted above, he does not have the appropriate medical training and expertise to provide a diagnosis of IBS.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board lends significantly greater probative value to the medical evidence of record, which establishes no current diagnosis of IBS.

Bilateral Ankle

The Veteran contends that his military service resulted in his current bilateral ankle disability.  Specifically, while in service, the Veteran complained of foot pain after marching in February 2001, as well as a 'chalk block' falling on his right ankle in 2002.  

In August 2016, the Veteran underwent a VA ankle examination.  The Veteran reported no pain, dysfunction, or functional impairment of his left ankle and intermittent sharp-burning pain in his right ankle with swelling after running two to three times a month.  The examiner determined that the Veteran did not have any current diagnosis of an ankle disability.  He opined that the Veteran's bilateral ankle condition was less likely than not (less than 50% probability) incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner discussed the single February 2001 annotation in the Veteran's service treatment records that discussed a contusion to the Veteran's right foot.  However, there is no evidence of chronicity or a residual injury in the Veteran's service treatment records.  Furthermore, the Veteran has not sought or received any medical treatment since separating from the military.  Therefore, service connection for a bilateral ankle disability is not warranted.

In comparing the weight of the available evidence, the Board lends greater probative value to the August 2016 VA examiner's opinion.  See supra Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  The only competent evidence is the VA examiner's definitive report that the Veteran does not have a current disability which is supported by detailed examination assessing the nature of the Veteran's symptoms and accounting for his complete medical history, including the Veteran's in-service notation of right foot contusion. 

In making this determination, the Board does not disregard the Veteran's contention that he has an ankle disability/a nexus exists between his current disability and his service.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the diagnosis and etiology of his bilateral ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  As such, the Board lends significantly greater probative value to the medical evidence of record, which establishes no current disability/etiological relationship between the Veteran's current disability and service provided by a medical professional.

Pseudofolliculitis Barbae

In September 2013, the Veteran was awarded a noncompensable rating for pseudofolliculitis barbae.  The Veteran contends that his pseudofolliculitis barbae warrants a compensable rating for this condition.  

Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas is affected by dermatitis or eczema; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is warranted for dermatitis or eczema covering 20 to 40 percent of the entire body or of exposed areas affected or systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Id.  A 60 percent rating is warranted when more than 40 percent of the entire body or of exposed areas are affected by dermatitis or eczema or constant or near-constant systemic therapy during the past 12 month period has occurred.  Id.

In June 2013, the Veteran underwent a VA skin examination.  The examiner noted that the Veteran had a pre-existing history of pseudofolliculitis barbae as his service personnel records reveal a note upon entering active duty stating that the Veteran had a history of pseudofolliculitis barbae and giving the Veteran a "no shave" profile.  At the June 2013 examination, the Veteran denied using any oral or topical medications or receiving any treatment or procedures in the past 12 months.  The examiner stated that the Veteran's skin condition affected less than 5 percent of his total body and exposed area.

In August 2016, the Veteran underwent another VA skin disease to determine the current severity of his skin condition.  The examiner noted that the Veteran had dermatitis of his face superimposed upon his service connected pseudofolliculitis barbae.  The Veteran reported a rash and a burning facial rash whenever he shaved.  The Veteran currently used a bump fighter.  The Veteran denied that his skin condition caused scarring or disfigurement of his head, face, or neck and reported that he has not received any oral or topical medications or underwent any treatments or procedures for his pseudofolliculitis barbae in the last 12 months.  The examination report concluded that the Veteran's skin condition affected less than 5 percent of both his body area and exposed area.  

The Board finds that a compensable rating is not warranted as the Veteran's skin condition does not affect more than 5 percent of his total body or exposed areas.  Additionally, a higher rating is not warranted since the Veteran has not undergone intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs in the last 12 months.

Therefore, a compensable rating for pseudofolliculitis barbae is not warranted.

Evaluation of PTSD

The Veteran is currently in receipt of service connection for an acquired psychiatric disability evaluated as 30 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Under VA's General Rating Formula for Mental Disorders, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because the Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Instead, the Board must look to the frequency, severity, and duration of the impairment.  Id.   

In evaluating the evidence in this case, the Board has noted that a number of different clinicians have assigned the Veteran various Global Assessment of Functioning (GAF) scores. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

Ultimately, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  Rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in March 2017.  

The Veteran's acquired psychiatric disability, to include insomnia, was previously characterized as depression, insomnia, and PTSD.  The record also shows diagnoses of unspecified anxiety disorder.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's various disorders.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected acquired psychiatric disability with insomnia. 

The Veteran contends that he is entitled to a rating in excess of 30 percent for his acquired psychiatric disability.  

The Veteran's service treatment records reflect that the Veteran attempted suicide in July 2000.  Additionally, the Veteran's personnel records reveal difficulties with personal relationships while in the military.

From 2014 to 2017, the Veteran was hospitalized numerous times.  In March 2014, the Veteran was diagnosed with PTSD.  At this time the Veteran sought help for depression and suicidal ideation and he reported experiencing nightmares, flashbacks, intrusive thoughts, feelings of numbness, a sense of detachment, and avoidance.  However, the Veteran denied homicidal thoughts, plans, or intents, auditory or visual hallucinations or other psychotic symptoms, and daily panic attacks (other than, on a single occasion, almost experiencing a panic attack after discussing his experiences in Iraq). 

In April 2014, the Veteran complained of nightmares three times a week but did not report suicidal or homicidal ideation, intent, or plan.  In May 2014, the Veteran again denied suicidal or homicidal ideations and delusions or hallucinations.  The Veteran had organized thoughts and was goal directed.  However, the Veteran noted in a July 2014 VA treatment note that he was "scared to go out" and did not leave his house much. The Veteran was discharged from a VA PTSD program in August 2014 after successfully completing the program.  In September 2014, the Veteran did not report any active thoughts of suicide or homicide and denied abusing illegal substances or alcohol.  

In March 2015, the Veteran expressed suicidal ideation, but denied homicidal ideation.  However, in June 2016, the Veteran denied suicidal or homicidal ideations, intents, plans, or behavior.  The Veteran exhibited good impulse control and was in regular contact with his mother who is supportive of the Veteran.

Pursuant to the Board's May 2016 remand, the Veteran underwent a VA examination to determine whether his insomnia is related to, or aggravated by, his acquired psychiatric disability.  In August 2016, a VA examiner opined that the Veteran does not have a current diagnosis of, or is requiring specific treatment, for insomnia.  The examiner stated that according to medical literature, alcohol use and withdrawal from alcohol can cause sleep disturbances.  Additionally, the examiner noted that according to the DSM-5, insomnia is not diagnosed when co-existing mental disorders adequately explain any sleep disturbance.

Additionally, in August 2016, the Veteran underwent a VA PTSD examination and a VA mental disorders examination.  

The mental disorder examination stated that the Veteran currently has the following diagnoses: unspecified depressive disorder, alcohol use disorder (in early remission), stimulant use disorder (cocaine, in early remission), and unspecified anxiety disorder.  The examiner stated that the Veteran's mental diagnoses have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner stated that the Veteran experienced depression, anxiety, chronic sleep impairment, alcohol use disorder (in early remission), and cocaine use disorder (in early remission).  However, the examiner stated that the Veteran currently does not meet the criteria for a PTSD diagnosis, although he has been diagnosed with PTSD in the past.

The examiner stated that the Veteran's alcohol use disorder and cocaine use disorder include recurrent use of alcohol and cocaine, respectively, resulting in a failure to fulfill major role obligations at work, school, or home.  The examiner stated that the Veteran continued to use alcohol and cocaine despite knowing that these substances cause or exacerbate persistent or recurrent physical or psychological problems.  

In December 2016, the Veteran was having active suicidal and homicidal ideations. Additionally, the Veteran reported an overdose attempt two months prior and a previous suicide attempt in 2008.  The Veteran reported severe sleep and appetite disturbance, low energy, difficulty concentrating, increased sadness, anxiety, increased depression, helplessness, hopelessness, worthlessness, and suicidal thoughts with plans to shoot himself and others.  The Veteran also reported hearing command hallucinations to "kill." 

However, in a December 2016 treatment note, the Veteran was noted to be future oriented and showed "robust concern" for his own health. The Veteran also discussed and repeatedly stated future plans, expressed a healthy self-regard, and denied anhedonia and hopelessness.  However, the Veteran still endorsed both suicidal and homicidal ideations. 

In a February 2017 treatment note, the Veteran admitted to using heroin, marijuana, and crack cocaine consistently and drinking alcohol occasionally.  The Veteran admitted to drug use, specifically beginning heroin, since October 2016 and stated that he is unable to work because of his drug use.  The Veteran denied suicidal and homicidal ideations/plan.

In March 2017, the Veteran stated that he was having problems with his sleep and reported that this was the reason he was using heroin.  He denied audio or visual hallucinations, paranoia, symptoms of anxiety, OCD, phobias, panic attacks, mania/depression, and suicidal and homicidal ideations.  The Veteran also denied exposure to actual trauma and traumatic events.  The Veteran stated that he was in a relationship and had several hobbies.

In a March 2017 recreational therapy note, the Veteran reported deficiencies in short term memories but that he was able to remain focused in a group.  He stated that he was easily distracted and became easily frustrated with himself and others.  The Veteran reported that he isolated himself and had issues trusting others.  However, he stated that he was motivated for recovery and was supported by his family.  

The Board finds that, after reviewing the medical and lay evidence, a 30 percent rating must be continued.  A 30 percent rating is assigned because the Veteran's multiple mental health disorders are manifested by depressed mood, anxiety, and sleep impairment.

A higher rating is not warranted as the Veteran does not have more severe occupational and social impairment.  As discussed above, the Veteran has expressed that he does have personal and family relationships that he has been able to maintain as well as continues to enjoy hobbies.  Additionally, the Veteran has demonstrated enthusiasm to improve his health, ability to perform activities of daily living (including maintenance of minimal personal hygiene), and orientation to time or place.  The record shows that the Veteran engaged in discussions, identified information relevant for his recovery, and communicated sensitive personal information in group events while engaged in mental health domiciliary programs, demonstrating his ability to interact socially and desire to improve his mental health. 

Therefore, a rating in excess of 30 percent for the Veteran's acquired psychiatric disorder is not warranted.


Earlier Effective Date for PTSD

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2016). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2016); Norris v. West, 12 Vet. App. 413 (1999).  The Board notes that section 3.155 was recently amended; however, the version above is applicable to the instant claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).

The Veteran applied for entitlement to service connection for an acquired psychiatric disability on September 27, 2012.  This claim was subsequently granted in August 2016 with an effective date of service connection of September 27, 2012. 

As there is no evidence that the Veteran's claim for an acquired psychiatric disability was received prior to September 27, 2012, the correct effective date for service connection remains September 27, 2012.


Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for headaches, to include migraines, is denied.

Entitlement to service connection for IBS is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to a compensable rating for pseudofolliculitis barbae is denied.

Entitlement to a rating of in excess of 30 percent for an acquired psychiatric disability with insomnia is denied.

An earlier effective date prior to September 27, 2012, for the grant of service connection for an acquired psychiatric disability, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Court has held that a claim for a TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that he is totally unemployable as the result of his service connected disabilities in his May 2017 application for increased compensation based on unemployability.  Additionally, throughout the record the Veteran stated that he is unable to work do to his mental health disorders, and specifically his cocaine use disorder.  Accordingly, the Board concludes that a claim for TDIU has been raised.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  The Veteran currently does not meet the schedular criteria for entitlement to a TDIU.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

The Veteran has previously lost his job as a direct result of his psychiatric disorder and his frequent hospitalizations pose a practical barrier to employment.  Additionally, the Veteran contends that his acquired psychiatric disorder impacts his employability.

In light of the above evidence, specifically the effects of the Veteran's service connection disability on his employability and that the Veteran does not meet the schedular requirements for entitlement to a TDIU, the Board finds that the Veteran's claim for a TDIU should be referred to the Director, Compensation Service, to allow for consideration of whether a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should refer the claim for a TDIU to the Director, Compensation Service, in order to determine whether the Veteran warrants a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16 (b), due to his service connected psychiatric disorders. Factors to be considered are the Veteran's education and employment history and loss of work-related functions.

2. After completion of the above, if the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


